      Case: 1:21-cv-01020 Document #: 1 Filed: 02/23/21 Page 1 of 12 PageID #:1



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
 Superspeed Golf, LLC, an Illinois limited               )
 liability company, and Kyle Shay, an individual,        )
                                                         )
 Plaintiffs,                                             )     Case No. 21-cv-_____________
                                                         )
 v.                                                      )
                                                         )
 The Partnerships or Unincorporated                      )
 Association Identified an Amended Complaint,            )
                                                         )
 Defendant.                                              )

                                            COMPLAINT


        Plaintiffs, Superspeed Golf, LLC, an Illinois limited liability company and Kyle Shay

complain of REDACTEDREDACTED                        stating:

                                  Parties, Jurisdiction, and Venue

1.      Superspeed Golf, LLC is an Illinois limited liability company. It does business in Illinois and

throughout the world. Superspeed provides golf (and other sports) training products under its

SUPERSPEED GOLF mark.

2.      Kyle Shay is the CEO, a founder, and owner of Superspeed.

3.      REDACTEDREDACTED                    holds itself out to be a Chinese manufacturer and seller

of golf-related goods located.

4.      This Court has original subject matter jurisdiction over the claims in this action under the

Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)–(b), and 28 U.S.C. § 1331. It also has

jurisdiction over the claims arising under the laws of the State of Illinois pursuant to 28 U.S.C. §

1367(a), because the state law claims are so related to the federal claims that they form part of the

same case or controversy and derive from a common nucleus of operative facts.



                                                     1
      Case: 1:21-cv-01020 Document #: 1 Filed: 02/23/21 Page 2 of 12 PageID #:2




5.      This Court has personal jurisdiction over the Defendant, in it conducts significant business

in Illinois and in this Judicial District, and the acts and events giving rise to this lawsuit, of which

each Defendant stands accused, were undertaken in Illinois and within this Judicial District.

6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, since each Defendant directly

targets consumers in the United States, including Illinois, through the fully interactive, commercial

Internet stores operating on www.alibaba.com. Defendant targets sales from Illinois residents by

operating online stores that offer shipping to the United States, including Illinois, accept payment in

U.S. dollars and, on information and belief, has sold, and continues to sell counterfeit products that

infringe Plaintiffs’ trademarks and personal likeness. Each Defendant is committing tortious acts, is

engaging in interstate commerce, and has wrongfully caused substantial injury in the State of Illinois.

                                      Facts Common to All Counts

7.      This action has been filed to combat online trademark infringement and misappropriation of

Kyle Shay’s identity for a commercial purpose.

8.      Superspeed has a well-established business that including its golf training apparatuses and

related training. The company also engages in research and development for various sports

performance products including tennis, golf, and baseball to increase their customers’ performance.

9.      The idea for Superspeed Golf came in the fall of 2012 when the team behind the brand

witnessed the training concept of overload/underload in baseball pitchers.

10.     The baseball pitchers were using heavier and lighter baseballs to increase and have better

control over their throwing velocity.

11.     The Superspeed team, including Kyle Shay, immediately began research on how this concept

could be applied to the golf swing.

12.     This lead to the Superspeed Golf training system that included several innovations to the

golfing world.

                                                     2
        Case: 1:21-cv-01020 Document #: 1 Filed: 02/23/21 Page 3 of 12 PageID #:3




13.      One of these team members was Kyle Shay, a founder of Superspeed and current C.E.O.

14.      Kyle Shay was a competitive golfer through college, including playing for a NCAA Division I

team.

15.      Kyle Shay then became a leading fitness and rehabilitation coach with an emphasis on golf-

specific conditioning in Chicago and throughout the country.

16.      After two years of concept development, Superspeed was launched in the fall of 2014.

17.      It has since become the number one trusted brand in golf swing speed training around the

world.

18.      Superspeed sells to clients in over forty countries with them reaching around 38,000 units sold

in 2019 alone and reaching 100,000 units sold over their lifetime in 2020.

19.      Superspeed has received significant media and industry attention.1

20.      Many tour professionals use Superspeed’s products, including well known golfers like Phil

Mickelson.2

21.      Because of this success, Superspeed has been able to grow to a staff and deals with many

international partners.




1 A small sample of coverage in the past few years includes SuperSpeed Golf review: how to bomb it like Bryson in just
six           weeks,      Golfmagic.com               (Sept.         25,           2020)         available          at
https://www.golfmagic.com/reviews/equipment/superspeed-golf-review-how-bomb-it-bryson-just-six-
weeks; Pelizzaro, J., 293: Mike Napoleon & Kyle Shay [Superspeed Golf], 18 Strong (July 10, 2020) available at
https://18strong.com/293-superspeed-golf/; Kerr-Dineen, L, Superspeed swing speed challenge (week 4): excuses and
fake injuries, Golf.com (Feb. 26, 2020), available at, https://golf.com/instruction/fitness/superspeed-swing-
speed-challenge-week-4/; Train your body to swing faster with SuperSpeed Golf, Junior Golf Live (July 31, 2019)
available at https://juniorgolflive.com/superspeed-golf/; Neil D., What the worlds best are using to create “super
speed” with Michael napoleon and Kyle Shay, Me and My Golf (Feb. 12, 2019) available at
https://meandmygolf.com/what-the-worlds-best-are-using-to-create-super-speed-with-michael-napoleon-
and-kyle-shay-28/; Pelizzaro, J., 189: Everything you want to know about Superspeed Golf | Mike Napoleon & Kyle Shay,
18 Strong (Apr. 28, 2018) available at https://18strong.com/superspeed-golf/; Patel, A., The Basics of
Superspeed Golf, GLT Golf, available at https://www.gltgolf.com/golf-news-tips/golf-equipment/basics-
superspeed-golf.html.
2 Sherman, J., How Phil Mickelson added club head speed (and you can too), Practical-Golf.com, available at,

https://practical-golf.com/phil-mickelson-driver-swing-speed/.
                                                          3
      Case: 1:21-cv-01020 Document #: 1 Filed: 02/23/21 Page 4 of 12 PageID #:4




22.      Others, apparently aware of Superspeed’s success, chose to adopt the same business model

and similar training products and protocols.

23.      While competition is healthy, certain companies engage in unfair competition by infringing its

trademarks or using Kyle Shay’s identity

24.      This action has been filed to combat trademark infringement and unfair competition who

trade through creation of consumer confusion as to the source of goods and services not only

damaging Superspeed monetarily, but also damaging goodwill in its brand, and damaging consumers

who are confused and purchase Swing Speed products believing them to be Superspeed’s.

                                     Superspeed’s Relevant Rights

25.      Superspeed Golf owns a registration for the mark SUPERSPEED GOLF for Golf training

equipment, namely clubs and specially adapted weight attachments as well as Golf instruction and

training. The United States Patent and Trademark Office (“USPTO”) issued registration number

5220806 for this trademark registration. It also owns application serial number 88299120 for

Superspeed Certified (and Design) for golf instruction and training in Class B.

26.      Superspeed Golf has extensive common law rights in SUPERSPEED GOLF for its products

and services.

27.      Superspeed has invested substantial time, money, and effort to build up consumer recognition,

awareness, and goodwill in its brand and products. These include extensive advertising, interviews,

and in-person demonstrations of its products and training in the United States and throughout the

world.

28.      Superspeed’s success is also owed to interest consumers themselves have generated, so-called

“word of mouth” notoriety.

29.      As a result of Superspeed’s efforts, consumers are aware of Superspeed’s product and services,

the SUPERSPEED GOLF mark, and associated them exclusively with Superspeed.

                                                   4
      Case: 1:21-cv-01020 Document #: 1 Filed: 02/23/21 Page 5 of 12 PageID #:5




30.    Superspeed Golf’s marks are distinctive.

                                           Kyle Shay’s Rights

31.    Kyle Shay, a NCAA Division I golfer, a leading golf-specific rehabilitation and conditioning

provider, and well-known member of the golf industry, has a protectable interest in his identity and

persona under Illinois law.

32.    Kyle Shay resides in Illinois.

33.    REDACTED     wrongful acts, infra, occurred in Illinois.

                                    REDACTED      Wrongful Actions

34.    REDACTED    uses Superspeed’s trademark and Shay’s image to sell products competing with

Superspeed’s products.

35.    REDACTED    uses Kyle Shay to market its competing golf training products.

36.    As shown in Exhibit 1, Kyle Shay is prominently featured in advertising REDACTED products.

37.    Exhibit 1 is a true and correct screenshot of a      REDACTED   product listing as it resolved by

entering    the   URL    https://www.alibaba.comREDACTEDREDACTEDREDACTEDREDACTED

REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED                                         into a

web browser on February 9, 2021.

38.    Kyle Shay did not permit REDACTED to use his identity and persona to advertise products that

compete with Shay’s own business.

39.    REDACTED    uses Superspeed’s SUPERSPEED GOLF to market its competing golf training

products.

40.    As shown in Exhibit 2, REDACTED uses the mark in the product listing on its online store.

41.    Exhibit 2 is a true and correct screenshot of a      REDACTED   product listing as it resolved by

entering    the   URLTaken     from     URL     https://www.alibaba.comREDACTEDREDACTED

REDACTEDREDACTED

                                                    5
      Case: 1:21-cv-01020 Document #: 1 Filed: 02/23/21 Page 6 of 12 PageID #:6




REDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTEDREDACTED                                      into a

web browser on February 9, 2021.

42.    Superspeed did not authorize REDACTED to use its SUPERSPEED GOLF mark in any fashion.

43.    As shown in Exhibit 1,    REDACTED   promotes positive reviews of its products and Official

looking documentation such as “Supplier Assessment Certificate” and “Test Reports.”

44.    REDACTED   facilitates sales of its products through use of the SUPERSPEED GOLF mark and

Kyle Shay’s identity and persona, to appear to consumer to be authorized online retailers or

wholesalers selling genuine Superspeed products.

45.    Upon information and belief, REDACTED efforts are calculated manipulate search queries on

Alibaba.com and conduct search engine optimization to attract consumers to REDACTED online stores

and deceive consumers to believe they are selling genuine Superspeed products.

46.    While REDACTED holds itself out as a Chinese manufacturer and retailer, it hides its actual

location from its customers.

47.    It alternatively holds itself out as located in Guangdong Province and Henan Province in its

online store listings. It also references Hong Kong and REDACTED as locations and/or ports.

                                           Count I
                          Trademark Infringement and Counterfeiting
                                       15 U.S.C. § 1114

48.    Superspeed incorporates all the allegations above as if restated here.

49.    REDACTED    use of SUPERSPEED GOLF in its product listing is likely to cause consumer

confusion with Superspeed and its SUPERSPEED GOLF marks.

50.    REDACTED     use of the SUPERSPEED GOLF’s mark is use “in commerce” under the

Trademark Act.

51.    The mark REDACTED used is identical to Superspeed’s SUPERSPEED GOLF mark.



                                                   6
        Case: 1:21-cv-01020 Document #: 1 Filed: 02/23/21 Page 7 of 12 PageID #:7




52.         REDACTED   is selling the same type of products as covered by Superspeed’s registered

SUPERSPEED GOLF mark.

53.         REDACTED    use of SUPERSPEED GOLF in connection with the sale or advertising of its

goods or services is likely to cause confusion as to the source, sponsorship, affiliation, or approval of

the goods or services.

54.         Superspeed has been damaged by these infringing activities at an amount to be determined

through discovery.

55.         Upon information and belief, REDACTED actions were willful, knowing, and intentional.

                                               Count II
                              Unfair Competition Under 15 U.S.C. § 1125(a)

56.         Superspeed Golf incorporates all the allegations above as if restated here.

57.         REDACTED    use of the Swing Speed Golf brand is likely to cause confusion or mistake and

cause consumers to believe that          REDACTED    is connected to, associated with, or affiliated with

Superspeed or that REDACTED goods and services were sponsored or approved of by Superspeed.

58.         Upon information and belief, REDACTED actions were willful, knowing, and intentional.

59.         Superspeed has been damaged by these infringing activities in an amount to be determined

through discovery.

                                            Count III
      Violation of the Illinois Uniform Deceptive Trade Practices Act 815 ILCS § 510, et seq.

60.         Superspeed Golf incorporates all the allegations above as if restated here.

61.         REDACTED   has engaged in acts violating Illinois law, including, but not limited to, causing a

likelihood of confusion or misunderstanding about the source of its goods offered for sale in

Illinois.

62.         This violates the Illinois Uniform Deceptive Trade Practices Act.

63.         REDACTED    conduct caused Superspeed to suffer damage to its reputation and goodwill.

                                                        7
      Case: 1:21-cv-01020 Document #: 1 Filed: 02/23/21 Page 8 of 12 PageID #:8




64.    REDACTED      has obtained profits it would not have otherwise realized absent infringement of

Superspeed’s SUPERSPEED GOLF mark.

                                                Count IV
               Violation of the Illinois Right of Publicity Actv765 ILCS 1075/1, et seq.

65.        Kyle Shay incorporates all the allegations prior to Count I as restated here.

66.    REDACTED      used Kyle Shay’s identity, image, and persona to offer products for sale and

advertising products.

67.    REDACTED        use of Kyle Shay’s image, identity, and persona falsely imply that he endorses

REDACTED       products.

68.    REDACTED        use of Kyle Shay’s image, identity, and persona was a violation of his right of

privacy.

                                              Request for relief

           WHEREFORE, Superspeed Golf requests that this Court enter judgment against REDACTED

REDACTEDREDACTED as follows:

A.         Entering Judgment against REDACTEDREDACTED                        and for Superspeed Golf, LLC

and Kyle Shay on all counts;

B.         Finding REDACTEDREDACTED                      s activities were conducted willfully and for profit;

C.         Awarding Superspeed Golf, LLC profits and the damages resulting from REDACTED

REDACTED            s infringing conduct;

D.         Awarding Superspeed Golf, LLC profits and the damages resulting from REDACTED

REDACTED            s acts of unfair competition;

E.         In the alternative to actual damages, awarding Superspeed Golf, LLC statutory damages for

REDACTEDREDACTED                       s acts of counterfeiting.

F.         Awarding Superspeed Golf, LLC treble, punitive, or otherwise enhanced damages, as available,

for REDACTEDREDACTED                        s willful acts;
                                                        8
      Case: 1:21-cv-01020 Document #: 1 Filed: 02/23/21 Page 9 of 12 PageID #:9




G.      Finding that this case is an “exceptional case” under the Lanham Act;

H.      Awarding Superspeed Golf, LLC its costs of suit and attorneys’ fees to have and recover from

REDACTEDREDACTED

I.      Awarding Kyle Shay his actual damages, REDACTEDREDACTED                         s actual profits, or

statutory damages of $1,000 for REDACTEDREDACTED                      s violation of his right of publicity.

J.      Awarding Kyle Shay punitive damages for REDACTEDREDACTED                            willful acts;

K.      Ordering   REDACTED   Sports Co., Ltd, its affiliates, officers, agents, servants, employees,

attorneys, confederates, and all persons acting for, with, by, through, under, or in active concert with

it be temporarily, preliminarily, and permanently enjoined and restrained from:

           i.   using SUPERSPEED GOLF or any reproductions, copies, or colorable imitations, or

                in any manner in connection with the distribution, marketing, advertising, offering for

                sale, or sale of any product that is not an authorized Superspeed Golf, LLC product,

                or is not authorized by Superspeed Golf to be sold in connection with SUPERSPEED

                GOLF;

          ii.   passing off, inducing, or enabling others to sell or pass off any product not produced

                under the authorization, control, or supervision of Superspeed Golf, LLC and

                approved by Superspeed Golf, LLC for sale under the SUPERSPEED GOLF mark;

         iii.   shipping, delivering, holding for sale, transferring, or otherwise moving, storing,

                distributing, returning, or otherwise disposing of, in any manner, products or inventory

                not authorized by Superspeed Golf, LLC to be sold or offered for sale, and which use

                the SUPERSPEED GOLF mark;

         iv.    further infringing Superspeed Golf, LLC’s trademarks and damaging its goodwill;

          v.    using, linking to, transferring, selling, exercising control over, or otherwise owning the

                online marketplace accounts, REDACTEDREDACTED                        s internet stores and

                                                    9
Case: 1:21-cv-01020 Document #: 1 Filed: 02/23/21 Page 10 of 12 PageID #:10




          listings , its product listings, or any other domain name or online marketplace account

          that is being used to sell products or inventory not authorized by Superspeed Golf,

          LLC which use the SUPERSPEED GOLF mark;

   vi.    operating and/or hosting websites at the online marketplace accounts in the

          Complaint, and any other domain names registered to or operated by             REDACTED


          REDACTEDREDACTED that are involved with the distribution, marketing, advertising,

          offering for sale, or sale of products or inventory not authorized by Superspeed Golf,

          LLC which use the SUPERSPEED GOLF;

   vii.   using Kyle Shay’s image, likeness, persona, or identity in any manner in connection

          with the distribution, marketing, advertising, offering for sale, or sale of any product

          without his permission;

  viii.   shipping, delivering, holding for sale, transferring, or otherwise moving, storing,

          distributing, returning, or otherwise disposing of, in any manner, products or inventory

          sold through use of Kyle Shay’s image, likeness, persona, or identity, to be sold or

          offered for sale, without his permission;

   ix.    further using Kyle Shay’s image, likeness, persona, and identity without his permission;

    x.    using, linking to, transferring, selling, exercising control over, or otherwise owning the

          online marketplace accounts, REDACTEDREDACTED                       s internet stores and

          listings , its product listings, or any other domain name or online marketplace account

          that is being used to sell products or inventory through the use of Kyle Shay’s image,

          likeness, persona, or identity without his permission;

   xi.    operating and/or hosting websites at the online marketplace accounts in the

          Complaint, and any other domain names registered to or operated by             REDACTED


          REDACTEDREDACTED that are involved with the distribution, marketing, advertising,

                                             10
     Case: 1:21-cv-01020 Document #: 1 Filed: 02/23/21 Page 11 of 12 PageID #:11




                  offering for sale, or sale of products or inventory Kyle Shay’s image, likeness, persona,

                  or identity without his permission

L.     Entry of an Order that, upon Plaintiffs’ request, those in privity with REDACTEDREDACTED

REDACTED    and those with notice of the injunction, including any online marketplaces and payment

processors, such as eBay, Amazon, Wish, iOffer, and Alibaba Group Holding Ltd., Alipay.com Co.,

Ltd., and any related Alibaba entities (collectively, “Alibaba”), social media platforms, Facebook,

YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing, and Yahoo, web hosts,

and domain name registrars, shall:

             i.   disable and cease providing services for any accounts through which REDACTED

                  REDACTED         engages in the sale of products not authorized by Superspeed Golf,

                  LLC which bear its trademarks, or which use Kyle Shay’s image, likeness, persona, or

                  identity without his permission, including accounts identified in this Complaint;

            ii.   disable and cease displaying any advertisements used by or associated with REDACTED

                  REDACTEDREDACTED          in connection with the sale of products not authorized by

                  Superspeed Golf, LLC which bear its trademarks, or which use Kyle Shay’s image,

                  likeness, persona, or identity without his permission, including accounts identified in

                  this Complaint; and,

           iii.   take all steps necessary to prevent links to REDACTEDREDACTEDREDACTED online

                  stores identified in this Complaint from displaying in search results, including, but not

                  limited to, removing links from any search index.

M.     Granting Superspeed Golf, LLC and Kyle Shay such other and further relief as justice requires.

                                              Jury Demand

       Superspeed Golf, LLC and Kyle Shay demand a trial by jury on all triable issues under Federal

Rule of Civil Procedure 38.

                                                     11
Case: 1:21-cv-01020 Document #: 1 Filed: 02/23/21 Page 12 of 12 PageID #:12



                                         Respectfully submitted,
                                         Superspeed Golf, LLC and Kyle Shay, by,

                                         /jlap/
                                         Jonathan LA Phillips (6302752)
                                         Attorney at Law
                                         4541 North Prospect Road
                                         Suite 300A
                                         Peoria, Illinois 61616
                                         Tel:    (309) 598-2028
                                         Email: jon@jlaplaw.com
                                         Attorney for Plaintiffs




                                    12
